demonstrate the district court abused its discretion by denying his motion,

                  see Woods v. State, 114 Nev. 468, 475,958 P.2d 91, 95 (1998), and we

                              ORDER the judgment of conviction AFFIRMED.




                                                                                      J.
                                                     Pickering



                                                     Parraguirre            'Enstre'ra
                                                                        A

                                                               c       '/

                                                              ; id/.              ,



                                                     Sãitta


                  cc: Hon. Valerie Adair, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                       2
(0) 1 947A    e